Citation Nr: 1712916	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for a left wrist disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION


The Veteran had active duty service from February 1974 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was originally scheduled for a Travel Board hearing in March 2016, but withdrew his request for a hearing in writing in March 2016.  

The Board remanded the issue for further development in May 2015.  The case has been returned to the Board for appellate review.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss of the right ear for VA purposes.

2.  The Veteran's left wrist disability did not manifest during service and is not causally related to the Veteran's service.  







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a left wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in April 2008.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, the Veteran's mailing address was updated and he was scheduled for a hearing before the Board in March 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Right Ear Hearing Loss

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

During the January 1980 separation report of medical examination, the examiner noted clinically normal ears and ear drums.  The Veteran's puretone thresholds in dB were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-5
-5

On the corresponding report of medical history, the Veteran reported no current or past symptoms of hearing loss.  

The Veteran was afforded a VA examination in January 2011.  At that time, the Veteran's puretone thresholds in dB were as follows:




HERTZ



500
1000
2000
3000
4000
Air conduction
20
15
10
25
20
Bone conduction
10
10
10
20
20

The speech discrimination score was 98 percent.  The examiner diagnosed normal hearing of the right ear with excellent speech discrimination ability.  

The Veteran was afforded another VA examination in January 2014.  At that time, the Veteran's puretone thresholds in dB were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
30

The Veteran's speech discrimination score was 98 percent in the right ear.  The examiner noted no hearing loss in the right ear per VA standards.  Hearing was noted to be normal.  

The Board finds that the Veteran does not have a current diagnosis of right ear hearing loss for VA purposes.  As previously noted, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 dB or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's January 2014 VA examination results clearly indicate that he does not meet any of these qualifications.  Without evidence of a current disability related to service, service connection may not be granted.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, entitlement to service connection for right ear hearing loss is denied.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim of service connection for right ear hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Left Wrist 

The Veteran essentially contends that he developed a left wrist disability during his active service, resulting in his current left wrist strain.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not have a current left wrist strain or other disability that manifested during, or as a result of, active military service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with left wrist strain during the January 2014 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis for a left wrist disability.  The January 1980 separation report of medical history showed no complaints of current or past symptoms related to arthritis, rheumatism, bursitis, or bone, joint, or other deformity.  The examiner noted that the Veteran fractured his left ulnar and left radius with no sequelae.  The corresponding report of medical examination showed clinically normal upper extremities.  

As there is no competent evidence of a left wrist disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran was afforded a VA examination in January 2011.  The Veteran reported that the left wrist disability existed for 36 years.  The examiner performed a physical examination and obtained X-rays of the left wrist.  The examiner provided no diagnosis because he found no pathology to render a diagnosis.  The examiner opined that there was no pathology to render a diagnosis or to justify cause and affect relationship.

The Veteran was afforded an additional VA examination in January 2014.  The examiner diagnosed left wrist strain with a date of diagnosis as January 2014.  The Veteran reported a history of symptoms since August 1975 when he was in a motorcycle accident.  The Veteran noted that, at the time of the accident, he cracked the joint of the bone behind his thumb.  He reported that the condition only bothers him when it is extremely cold.  The examiner reviewed the medical records, performed a physical examination, and opined that the Veteran's left wrist disability was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found no documentation of a left wrist condition.  The Veteran was seen for abrasions of the right wrist during service.  The examiner found no documentation of an injury or treatment for the left wrist throughout the given records.  Based on these records, the Board finds that his left wrist condition is less likely as not related to service.

The Board finds that the Veteran's more recently-reported history of continued symptoms of a left wrist disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a left wrist disability.

Specifically, the Veteran reported that he injured his left wrist in August 1975, yet a subsequent report of medical examination during service in September 1977 showed clinically normal upper extremities.  Additionally, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be clinically normal.  His in-service history of symptoms during service and at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

While the Veteran believes that his current left wrist strain is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his left wrist strain are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his left wrist strain is not competent medical evidence.  Moreover, whether the injury the Veteran asserts was incurred in service is in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current left wrist disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left wrist disability.  As the preponderance of the evidence is against the claim for service connection for a left wrist disability, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.  

Entitlement to service connection for a left wrist disability is denied.  


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for a left knee disability.  The Veteran was afforded VA examinations in May 2012, January 2014, and February 2014.  Although the examiners addressed the issue of causation, he did not address the issue of aggravation due to another service-connected disability.  

The Board acknowledges that there has been substantial development of the Veteran's claim; however, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current left knee disability is aggravated (chronically worsened) by the Veteran's service-connected orthopedic disabilities, to include bilateral ankle, bilateral feet, and right knee disabilities.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).      

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the February 2014 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner, preferably an orthopedic examiner if reasonably available, for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's service treatment records and the May 2012, January 2014, and February 2014 VA examinations and opinions.  The examiner should then answer the following:

a.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee disability began in service, was caused by service, or is otherwise related to the Veteran's active service.  The Veteran's lay assertions must be considered and discussed when formulating an opinion.  

b.)  Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed left knee disability is causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's bilateral ankle, bilateral feet, or right knee disabilities, to include any altered gait.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


